Appeal from an order of the Family Court, Erie County (E. Jeannette Ogden, J), entered March 4, 2003 in a proceeding pursuant to Family Ct Act article 8. The order of protection directed respondent to observe certain conditions of behavior.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously reversed on the law without costs and the petition is dismissed.
Memorandum: Petitioner commenced this Family Ct Act article 8 proceeding seeking an order of protection. Family Court erred in determining that petitioner was entitled to an order of protection based on its finding that respondent committed acts that constituted harassment in the second degree. The court’s finding is improperly predicated on facts not alleged in the petition (see Matter of Whittemore v Lloyd, 266 AD2d 305 [1999]; Matter of Anderson v Anderson, 25 AD2d 512 [1966]). Present— Pigott, Jr., PJ., Gorski, Martoche, Lawton and Hayes, JJ.